Citation Nr: 0825559	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  03-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to an increased rating for a right knee 
disability, rated as 10 percent disabling prior to September 
18, 2002, 20 percent disabling from June 26, 2003, to May 26, 
2005, and 30 percent disabling from May 27, 2005, to July 28, 
2005, and on and after September 1, 2006.

5.  Entitlement to an increased rating for status post total 
left knee replacement, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2002 and March 2004 rating decisions of 
the Department of Veterans Affairs (VA) Hartford Regional 
Office (RO) in Newington, Connecticut.  Jurisdiction over the 
case was subsequently transferred to the RO in Manchester, 
New Hampshire.

The veteran and his spouse testified at a hearing before a 
Decision Review Officer at the RO in April 2003.  A 
transcript of the hearing is of record.  

The veteran stated in writing in November 2006 that he did 
not wish to appear at a hearing before a Veterans Law Judge 
of the Board and his prior requests to appear at a hearing 
are considered withdrawn.

The service connection claims are addressed in the remand 
that follows the order section of this decision.




FINDINGS OF FACT

1.  For the period prior to June 26, 2003, the veteran's 
right knee disability was manifested by limitation of motion; 
flexion was not limited to less than 60 degrees, extension 
was not limited to more than 10 degrees.

2.  For the period from June 26, 2003, to November 25, 2003, 
the veteran's right knee disability was manifested by 
limitation of extension to 15 degrees; flexion was not 
limited to less than 60.

3.  For the period from November 26, 2003, to July 27, 2005, 
the veteran's right knee disability was manifested by 
limitation of extension to 20 degrees; flexion was not 
limited to less than 60 degrees.

4.  During the period beginning September 1, 2006, the 
veteran's right total knee replacement was not manifested by 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity; extension has not been 
limited to more than 10 degrees and flexion has not been 
limited to less than 60 degrees.

5.  During the period from April 9, 2004, to July 27, 2005, 
the veteran's right knee disability was productive of 
instability that more nearly approximates slight than 
moderate; otherwise, the disability has been productive of no 
instability, subluxation or locking.

6.  The veteran's left total knee replacement is not 
productive of severe painful motion or weakness; flexion is 
not limited to less than 60 degrees and extension is full.


CONCLUSIONS OF LAW

1.  For the period prior to June 26, 2003, the criteria for a 
disability rating in excess of 10 percent for the veteran's 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2007).

2.  For the period from June 26, 2003, to November 25, 2003, 
the criteria for a disability rating in excess of 20 percent 
for the veteran's right knee disability have not been met.   
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2007).

3.  For the period from November 26, 2003, to April 8, 2004, 
the criteria for a disability rating of 30 percent, but not 
higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2007).

4.  For the period from April 9, 2004, to July 27, 2005, the 
veteran's right knee disability warrants  a 30 percent 
disability rating on the basis of limitation of extension and 
a separate 10 percent disability rating for instability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2007).

5.  For the period from September 1, 2006, the criteria for a 
disability rating in excess of 30 percent for the veteran's 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5260-5261 (2007).

6.  The criteria for a disability rating in excess of 30 
percent for the veteran's left total knee replacement have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5055, 5260-5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v.  Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, November 2002 and March 2006 letters provided 
the notice required in response to the veteran's right knee 
claim and a February 2007 letter provided the notice required 
in response to the left knee claim.  These letters informed 
the veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disabilities and the effect that 
worsening has on his employment and daily life.  They 
provided appropriate notice with respect to the effective-
date element of the claims and included information on how VA 
determines the disability rating by use of the rating 
schedule.  They also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disabilities on the veteran's 
employment, and statements from persons concerning their 
observations of how the disabilities have affected the 
veteran.  They also informed the veteran of the assistance 
that VA would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disabilities in the Statements of the Case.  


Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the record reflects that 
following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the veteran's claims in April 2008.  
There is no indication or reason to believe that any ultimate 
decision of the originating agency on the merits of either 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

The Board also notes that the veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  In addition, the veteran has 
been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Replacement of the knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy under 
Diagnostic Code 5260 or 5261.  The minimum evaluation is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
or a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The VA General Counsel held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of the leg), may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

The VA General Counsel has also held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  

Analysis

The veteran contends that his left and right knee 
disabilities are more severe than the current ratings 
reflect.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  

Right Knee Disability.

A November 1971 rating decision granted entitlement to 
service connection for a right knee disability and assigned a 
noncompensable rating from October 16, 1970.  On September 5, 
2002, VA received the veteran's claim for an increased rating 
for his right knee disability.  The November 2002 rating 
decision on appeal increased the veteran's rating for a right 
knee disability to 10 percent from September 18, 2002.  
During the pendency of this claim, the 10 percent rating for 
the veteran's right knee disability was increased to 20 
percent from June 26, 2003, 30 percent from May 27, 2005, 100 
percent ( temporary total rating) from July 28, 2005, through 
August 2006, and 30 percent from September 1, 2006.  

For the period prior to June 26, 2003, the Board notes that 
during his January 2003 VA examination the veteran's right 
knee had range of motion "0-110 degrees."  While he 
experienced discomfort at the endpoint of range of motion, 
the examiner did not identify any additional loss of motion 
due to any of the DeLuca factors.  In addition, there is no 
objective evidence of locking, subluxation or lateral 
instability during the period prior to June 26, 2003.  
Therefore, the disability does not warrant more than a 10 
percent rating during the period prior to June 26, 2003.

With respect to the period from June 26, 2003, through May 
26, 2005, the Board finds that the veteran's right knee 
disability warrants a 30 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 from November 26, 2003, and 
that a separate 10 percent disability rating for instability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is warranted 
from April 9, 2004.  A September 2003 orthopedic surgical 
consult in connection with left knee surgery showed range of 
motion of the right knee was "negative 5 to 105 degrees."  
There was tenderness of the medial joint line but the knee 
was stable to varus and valgus stress; no effusion was noted.  
However, at his November 26, 2003 VA examination, where the 
veteran also reported right knee pain and locking, his right 
knee passive range of motion exhibited extension to 10 
degrees and flexion to 90 degrees; his active range of motion 
after 5 repetitions showed extension to 20 degrees and 
flexion to 90 degrees.  The examiner found that the veteran 
had a negative anterior and posterior drawer sign and that 
there was no laxity.  

An April 9, 2004, VA outpatient treatment note indicates that 
range of motion of the right knee was "negative 5 to 105 
degrees."  Lachman's test was 1-2+ positive on the right, 
with anterior drawer of 5mm.  The veteran did have some 
opening medially of approximately 5mm with valgus stress at 5 
degrees extension.  A November 2004 VA outpatient treatment 
note indicates that range of motion of the right knee was 
"negative 5 to 105 degrees."  There was 0-1+ effusion.  
Additionally, there was an opening medially of approximately 
8.0m with valgus stress at 30 degrees of flexion.  The 
examiner also found tenderness over the medial joint line. 

In view of the veteran's demonstrated extension to 20 degrees 
with active range of motion after 5 repetitions, a disability 
evaluation of 30 percent under Diagnostic Code 5261 but no 
more is warranted from the date of the VA examination 
reporting this fact, November 26, 2003.  A higher disability 
rating under Diagnostic Code 5261 is not in order because the 
veteran did not exhibit limitation of extension to more than 
20 degrees.  In addition, a separate compensable disability 
evaluation under Diagnostic Code 5260 is not warranted 
because the veteran's flexion was not limited to 45 degrees 
or less.  Moreover, a separate rating under Diagnostic Code 
5258 on the basis of locking is not warranted because the 
functional impairment contemplated by Diagnostic Code 5258 
and Diagnostic Code 5261 are not separate and distinct.  In 
this regard, the Board notes that both Diagnostic Codes 
contemplate right knee pain.  

A 10 percent disability rating for instability under 
Diagnostic Code 5257 is warranted from April 9, 2004, the 
date of the VA outpatient treatment note establishing some 
opening medially of approximately 5mm with valgus stress at 5 
degrees extension.  There is no basis in the record for 
finding that the instability more nearly approximates 
moderate than slight.  Accordingly, it does not warrant more 
than a 10 percent rating.  The rating is warranted for the 
period from April 9, 2004, until the date of commencement of 
the veteran's temporary total disability rating for right 
total knee replacement, July 27, 2008.  

With respect to the period from May 27, 2005, to July 28, 
2005, a May 27, 2005, VA orthopedic clinic note reflects 
range of motion of the right knee to "negative 6 to 105 
degrees."  On X-ray study, no remaining medial joint space 
was shown; large osteophytes, moderate genu varum, and some 
tibial subluxation were shown.  A June 2005 VA orthopedic 
treatment note shows range of motion to "negative 5 to 105" 
degrees, 1+ effusion with no signs of infection, 1+ medial 
and lateral joint aspect on palpation, anterior drawer 4mm, 
negative Lachman's, and minimal patellar crepitus with range 
of motion testing.  The veteran underwent a right total knee 
replacement on July 28, 2005, and received a temporary total 
disability rating for right knee replacement from the date of 
that operation.  For the period from May 27, 2005, to July 
27, 2005, there is no evidence of limitation of flexion to 
less than 60 degrees.  Therefore, the disability does not 
warrant a compensable rating under Diagnostic Code 5260.  In 
addition, the evidence for this period does not show 
limitation of extension to greater than 20 degrees.  
Moreover, a separate rating under Diagnostic Code 5258 or 
5259 is not warranted because the functional impairment 
contemplated under those Diagnostic Codes is not separate and 
distinct from the pain and limitation of motion contemplated 
by Diagnostic Code 5261.  In addition, there is no basis in 
the record for finding that the instability for the period 
from May 27, 2005, to July 28, 2005, more nearly approximates 
moderate than slight.  Accordingly, it does not warrant more 
than a 10 percent rating under Diagnostic Code 5257.

With respect to the period beginning September 1, 2006, a 
September 2006 VA examination included the veteran's report 
of 4-5/10 pain on a daily basis and weakness in the right 
knee.  The physical examination disclosed right knee range of 
motion to 10 degrees extension with 5 repetitions; the 
veteran complained of some pain throughout that motion.  The 
examiner reported that with any kind of resistance applied, 
the veteran was not able to extend the knee; the examiner 
reported "0 extension with resistance."  The examiner 
reported flexion to 110 degrees with pain during that motion 
after 5 repetitions; the examiner reported that it was an 
active range of motion but that when resistance was applied 
the veteran could only go to 0-30 degrees.  The examiner 
reported that the knee seemed to have a negative varus-valgus 
and negative drawer sign.  An August 2007 orthopedic 
outpatient note included the veteran's report that his right 
knee was "doing well."  The examiner reported right knee 
range of motion from "0 to 110 degrees."  There was no 
effusion; satisfactory stability was also reported.  The 
physician's assessment restated the veteran's own self-report 
that his right knee was generally doing well.  None of the 
medical evidence for the period beginning September 1, 2006, 
shows that the veteran experienced severely painful motion or 
severe weakness as required for a disability rating of 60 
percent under Diagnostic Code 5055.  As to the rating of the 
disability by analogy under Diagnostic Codes 5260 or 5261, 
even after 5 repetitions, the veteran was able to flex the 
knee to 110 degrees and extend the knee to 10 degrees.  
Therefore, the disability would not warrant more than a 10 
percent rating under Diagnostic Code 5261 or a compensable 
rating under Diagnostic Code 5260.  In addition, there is no 
evidence of instability or subluxation for this period so a 
separate compensable rating is not warranted under Diagnostic 
Code 5257.  Accordingly, the disability is properly rated as 
30 percent disabling on and after September 1, 2006.  




Left Knee Disability

The veteran was granted service connection for status post 
total left knee arthroplasty in a January 2003 decision of a 
Decision Review Officer.  The disability was rated as 100 
percent from September 5, 2002, through August 2003 and as 30 
percent disabling on and after September 1, 2003.  The 
veteran's claim for an increased rating for this disability 
was received on June 26, 2003, and denied in the March 2004 
rating decision on appeal.  

Based on a review of the evidence of record, the Board has 
determined that a disability rating in excess of 30 percent 
is not warranted for the veteran's left knee disability.  The 
record reflects that he underwent a total knee replacement in 
July 2002.  A September 2003 orthopedic surgical consult 
found that the veteran's left knee was well-healed, with no 
sign of infection.  Range of motion of the left knee was 0 to 
100 degrees.  At a November 2003 VA examination, the veteran 
complained of pain graded as a 6-7 out of 10, and he reported 
weakness.  The examiner found pain-free range of motion of 
the left knee to 10 degrees of extension and 90 degrees of 
flexion.  After 5 repetitions, he had 20 degrees extension 
and 90 degrees of flexion.  There was no laxity.  

A November 2004 VA outpatient treatment record notes no 
effusion and left knee range of motion from 0 to 115 degrees.  
There was mild tenderness along the lateral tibial plateau 
but the knee was reported to be otherwise fairly stable.  X-
rays taken at the time showed a left total knee arthroplasty 
without definite loosening.  An April 2004 VA outpatient note 
includes the veteran's report of some mild discomfort in the 
left knee.  Left knee range of motion was from 0 to 115 
degrees.  X-rays appeared satisfactory; the examiner reported 
that there appeared to be an RP Sigma total knee.  A May 2005 
outpatient record notes the veteran's report of doing fairly 
well with the left knee; he did, however, have some soreness 
at times.  Left knee range of motion was from 0 to 120 
degrees; there was no effusion.  An August 2007 VA outpatient 
record notes the veteran's report that he had had some 
intermittent left knee pain; it also notes that he had some 
pain laterally.  Examination of the left knee showed no 
effusion.  Range of motion was from 0 to 115 degrees.  
Stability was generally satisfactory.  There was very mild 
tenderness laterally.

As reflected above, none of the medical evidence for the 
period beginning September 1, 2003, shows that the veteran 
experienced severely painful motion or severe weakness as 
required for a disability rating of 60 percent under 
Diagnostic Code 5055.  Moreover, if the disability were rated 
on the basis of limitation of motion, it would not warrant 
more than a 10 percent rating under 5261 or a compensable 
rating under Diagnostic Code 5260.  Neither instability nor 
recurrent subluxation is shown so it would not warrant a 
compensable rating under Diagnostic Code 5257.  Accordingly, 
the Board concludes that the disability is properly rated as 
30 percent disabling.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned rating.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
right and left knee disabilities and that the manifestations 
of the disabilities are contemplated by the schedular 
criteria.  In sum, there is no in the record that the average 
industrial impairment from the either disability would be in 
excess of that contemplated by the assigned ratings.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted. 




ORDER

The Board having determined that the veteran's right knee 
disability warrants a 10 percent rating for the period prior 
to June 26, 2003, a 20 percent rating for the period from 
June 26, 2003, to November 25, 2003, a 30 percent rating for 
limitation of extension from November 26, 2003, to July 27, 
2005, a separate 10 percent rating for instability during the 
period from April 9, 2004, to July 27, 2005, and a single 30 
percent rating on and after September 1, 2006, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to an increased rating for a left total knee 
replacement is denied.


REMAND

The veteran contends that service connection is warranted for 
low back disability and bilateral hip disability because they 
were caused by trauma sustained when he fell from a 
helicopter in service or because they are etiologically 
related to his service-connected bilateral knee disability.

The record reflects that the veteran has not been afforded a 
VA examination to determine the etiology of any of the 
claimed disabilities.  The Board is of the opinion that the 
medical evidence currently of record is not sufficient to 
decide the claims and that there is a reasonable possibility 
that a VA examination would result in evidence to 
substantiate these claims.  Therefore, in order to comply 
with VA's duty to assist the veteran in the development of 
the facts pertinent to his claims, this case is REMANDED to 
the RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of his hips and low 
back.  The claims folders must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
appellant's low back and hips as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active duty or was caused or permanently 
worsened by his service-connected 
disabilities of the knees.  The rationale 
for all opinions expressed must also be 
provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


